*319OPINION
By THE COURT.
Submitted on motion of Hugh S. lenkins, Attorney General of the State of Ohio, to assign this case for hearing at an early date. In the motion the statement is made that “the public interests require that this action shall be taken out of its order upon the docket and assigned for trial at as early day as possible”. This motion is filed under the provisions of §349 GC, which provides:
“Upon motion of the attorney-general embodying a statement that the public interests require it, a civil action, brought or prosecuted by him on behalf of the state, or an officer, board or commission thereof, or an action in which the state is a party, shall be taken out "of its order upon the docket and assigned for trial at as early day as practicable.”
Under the provisions of §1523 GC, the Court of Appeals is required to take up and dispose of the cases filed in the order in which they are commenced, received or filed, “unless for good cause shown the court otherwise directs, but the court may dispose of the following cases in advance of their assignment or order on the docket. * * * Cases involving the construction or constitutionality of a statute * * *.”
Because of the state of the docket of this Court and of the assignment of cases throughout the district, this Court does not find it practicable to assign this case for hearing prior to its January Term, 1948. Under §1523 GC, it is. discretionary and not mandatory to advance a case on the docket.
The Court does not find it practicable, convenient or possible to hear this case at this term of Court. In accord with the spirit of the provisions of the sections above cited this Court will sustain the motion and will assign this case for an early hearing upon the call of the docket in Franklin County in January, 1948.
WISEMAN, PJ, MILLER and HORNBECK, JJ, concur.